

116 S3692 IS: End Military-Connected Child Abuse and Neglect Act
U.S. Senate
2020-05-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 3692IN THE SENATE OF THE UNITED STATESMay 12, 2020Mrs. Gillibrand (for herself, Mr. Rounds, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Armed ServicesA BILLTo improve the ability of the Department of Defense to effectively prevent, track, and respond to military-connected child abuse.1.Short titleThis Act may be cited as the End Military-Connected Child Abuse and Neglect Act.2.Actions to address military-connected child abuse(a)In generalConsistent with the recommendations of the Government Accountability Office in the report titled Increased Guidance and Collaboration Needed to Improve DOD's Tracking and Response to Child Abuse (GAO–20–110), the Secretary of Defense shall carry out activities to improve the ability of the Department of Defense to effectively prevent, track, and respond to military-connected child abuse.(b)Activities requiredThe activities carried out under subsection (a) shall include the following:(1)The Secretary of Defense shall expand the scope of the Department of Defense’s centralized database on problematic sexual behavior in children and youth to track information on all incidents involving child abuse reported to a Family Advocacy Program or investigated by a military law enforcement organization, regardless of whether the perpetrator of the abuse is another child, an adult, or a person in a noncaregiving role at the time of the incident. (2)The Secretary of Defense, in consultation with the Secretary of each military department, shall ensure—(A)that each Family Advocacy Program records, in a database of the Program, the date on which the Program notified a military law enforcement organization of a reported incident of child abuse; and(B)that each military law enforcement organization records, in a database of the organization, the date on which the organization notified a Family Advocacy Program of a reported incident of child abuse.(3)The Secretary of Defense, in consultation with the Secretary of each military department, shall issue guidance that clarifies the process through which the Family Advocacy Program of an Armed Force will receive, and incorporate into the Program’s central registry, information regarding child abuse allegations involving members of that Armed Force and dependents of such members in cases in which such allegations were previously recorded by the Family Advocacy Program of another Armed Force. Such guidance shall include a mechanism for monitoring the process to ensure that the process is carried out consistently.(4)Each Armed Force shall develop a process to monitor how reported incidents of child abuse are screened at military installations to help ensure that all reported child abuse incidents that should be presented to an Incident Determination Committee are consistently presented and tracked.(5)The Secretary of Defense shall ensure that the Under Secretary of Defense for Personnel and Readiness, in consultation with the Director of the Department of Defense Education Activity, clarifies Department of Defense Education Activity guidance to define what types of child abuse incidents must be reported as serious incidents to help ensure that all serious incidents of which Department of Defense Education Activity leadership needs to be informed are accurately and consistently reported by school administrators.(6)The Secretary of Defense, in consultation with the Secretaries of the military departments, shall expand the voting membership of each Incident Determination Committee to include medical personnel with requisite knowledge and experience.(7)Each Armed Force shall implement procedures to provide the families of child abuse victims with comprehensive information on how reported incidents of child abuse will be addressed. Such practices may include the development of a guide that—(A)explains the processes the Family Advocacy Program and military law enforcement organizations will follow to address the report; and(B)identifies services and other resources available to victims and their families.(8)The Secretary of Defense, in consultation with the Secretaries of the military departments, shall issue guidance to clarify the circumstances under which military commanders may exercise the authority to remove a child from a potentially unsafe home on a military installation outside the United States.(9)The Secretary of Defense shall ensure that the Under Secretary of Defense for Personnel and Readiness, in consultation with the Director of the Defense Health Agency, establishes processes that help ensure children who are sexually abused outside the United States have timely access to a certified pediatric sexual assault forensic examiner to conduct an examination. Such processes may include certifying pediatricians or adult sexual assault forensic examiners as pediatric examiners during mandatory training or establishing shared regional assets.(10)The Secretary of Defense, in consultation with the Deputy Attorney General, shall seek to improve communication between military criminal investigative organizations and United States Attorneys for relevant cases involving child victims, including by seeking to ensure that military investigators are notified when a prosecution is declined and that such notice includes the reasons for the declination when appropriate.(11)The Secretary of each military department shall seek to develop a memorandum of understanding with the National Children's Alliance that makes children's advocacy center services available to all military installations of the department and increases awareness of those services across the department.(c)DeadlineThe Secretary of Defense shall carry out the activities described in subsection (b) not later than one year after the date of the enactment of this Act.(d)DefinitionsIn this section:(1)The term Armed Forces means the Army, Navy, Air Force, and Marine Corps.(2)The term child abuse  means any abuse of a child (including physical abuse, sexual abuse, emotional abuse, and neglect) regardless of whether the perpetrator of the abuse is another child, an adult, or a person in a noncaregiving role.(3)The term Incident Determination Committee means a committee established at a military installation that is responsible for reviewing reported incidents of child abuse and determining whether such incidents constitute child abuse according to the applicable criteria of the Department of Defense.(4)The term military-connected, when used with respect to child abuse, means child abuse occurring on a military installation or involving a dependent of a member of the Armed Forces.